



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Isinger,









2017 BCCA 32




Date: 20170117

Docket: CA43491

Between:

Regina

Respondent

And

Shawne Daniel
Isinger

Appellant




Before:



The Honourable Madam Justice Saunders

The Honourable Mr. Justice Frankel

The Honourable Madam Justice Stromberg-Stein




On appeal from: An
order of the Provincial Court of British Columbia, dated
February 4, 2016 (
R. v. Isinger
, Surrey Docket 201235-2C).

Oral Reasons for Judgment




Counsel for the Appellant:



R.W. Bellows





Counsel for the Respondent:



S.E. Elliott





Place and Date of Hearing:



Vancouver, British
  Columbia

January 17, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 17, 2017








Summary:

Section 109(2)(a) firearms
prohibition reduced from life to the mandatory minimum ten years. The Crown did
not establish that the offender was subject to a mandatory lifetime ban by
reasons of a previous conviction and it appears the sentencing judge mistakenly
believed that a lifetime ban was mandatory.

[1]

FRANKEL J.A.
: On September 3, 2014, Shawne Daniel Isinger pleaded
guilty to a charge of breaking and entering a residence in September 2013. On
February 4, 2016, he was sentenced by Judge Doherty of the Provincial Court of
British Columbia to 17 months imprisonment to be followed by two years
probation. In addition, the sentencing judge imposed lifetime prohibitions under
both ss. 109(2)(a) and 109(2)(b) of the
Criminal Code
, R.S.C. 1985,
c. C-46.

[2]

In imposing a custodial sentence which, in the sentencing judges view,
fell below the usual range, the judge took into account Mr. Isingers
substantial efforts at rehabilitation and genuine display of remorse.

[3]

Mr. Isinger now seeks leave to appeal his sentence and, if leave is
granted, appeals the imposition of the lifetime ban imposed under s. 109(2)(a).
The Crown does not oppose the appeal.

[4]

Mr. Isingers prior criminal record includes two convictions in 1996 for
breaking and entering. He also has a conviction for possession of drugs and
three convictions for drinking and driving offences.

[5]

At the sentencing hearing on October 5, 2015, Crown counsel sought a
sentence of four years imprisonment. Defence counsel sought a sentence of two
years less one day or, in the alternative, two years. At the conclusion of his
submissions, Crown counsel addressed the ancillary orders that should be made
as part of the sentence, including firearms prohibitions. With respect to the
length of those prohibitions, Crown counsel said this:

Ill
just check, it may well be that  he has a prior break and enter conviction so it
may well be that the prohibition under s. 109 should be for life, but Ill just
check to see what section he was convicted under back in 96.

Defence counsel did not make any submissions with respect to
the length of the prohibitions.

[6]

The sentencing judge reserved his decision and directed counsel to
obtain a continuation date from a judicial case manager, hopefully, within the
next two weeks. For reasons that are not clear, sentencing did not take place
until four months later.

[7]

In imposing a 17-month term of imprisonment, the sentencing judge stated
that he did not consider Mr. Isingers prior criminal history to be an
aggravating factor. The judge noted that Mr. Isingers last conviction was in
2002 (for impaired driving) and that his previous breaking and entering
convictions were quite dated and had occurred when Mr. Isinger was a youthful
offender. After setting out the terms of the probation order he was imposing, the
judge said this with respect to the firearms prohibitions:

[47]      There will be a s. 109
lifetime firearms prohibition for Mr. Isinger.

[8]

In this case, prohibitions were mandatory because Mr. Isinger was
convicted of an indictable offence for which he was liable to life
imprisonment, in the commission of which violence against a person was
threatened. Under s. 109(2), a first conviction for an offence to which s. 109
relates requires a minimum ten year ban for the firearms, weapons, and items
listed in s. 109(2)(a), and a lifetime ban for the firearms, weapons, and items
listed in s. 109(2)(b). When the offender has a prior conviction for an offence
to which s. 109 relates, s. 109(3) requires that lifetime bans be imposed under
both ss. 109(2)(a) and (b).

[9]

As acknowledged by Crown counsel at the sentencing hearing, it was
unclear whether Mr. Isinger was subject to the mandatory lifetime bans required
by s. 109(3). Unfortunately, that matter was not clarified. Accordingly,
as the Crown did not establish that Mr. Isinger had a prior conviction for a
s.109-related offence, he fell within the provisions governing a first
conviction.

[10]

While a sentencing judge has discretion to impose a s. 109(2)(a)
prohibition of greater than ten years for a first offence, I agree with the
Crown that it does appear the judge thought a lifetime prohibition was
mandatory. Given the judge found what he considered to be a lenient custodial
sentence to be appropriate, I am of the view that the imposition of a the mandatory
minimum ten year prohibition required by s. 109(2)(a) best accords with his
reasoning as a whole.

[11]

I would grant leave to appeal and vary the period of the
s. 109(2)(a) prohibition to ten years.

[12]

SAUNDERS J.A.
: I agree.

[13]

STROMBERG-STEIN J.A.
: I agree.

[14]

SAUNDERS J.A.
: Leave to appeal from sentence is granted. The
appeal is allowed only to the extent of setting aside the lifetime ban imposed
under s. 109(2)(a) of the
Criminal Code
and substituting therefore
a ban of ten years.

The Honourable Mr. Justice Frankel


